          Exhibit 31




Case 1:14-cv-00954-LCB-JLW Document 163-31 Filed 01/18/19 Page 1 of 5
Case 1:14-cv-00954-LCB-JLW Document 163-31 Filed 01/18/19 Page 2 of 5
Case 1:14-cv-00954-LCB-JLW Document 163-31 Filed 01/18/19 Page 3 of 5
             Filed Under Seal

                     UNC0194847




Case 1:14-cv-00954-LCB-JLW Document 163-31 Filed 01/18/19 Page 4 of 5
             Filed Under Seal

                     UNC0194848




Case 1:14-cv-00954-LCB-JLW Document 163-31 Filed 01/18/19 Page 5 of 5
